Citation Nr: 0218627	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  02-16 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for Meniere's 
disease.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for the Epstein-Barr 
virus.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from July 1989 to 
July 1993. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which denied the veteran's claim seeking 
entitlement to service connection for hepatitis C, 
Meniere's disease, fibromyalgia, and the Epstein-Barr 
virus.


REMAND

In the veteran's September 2002 substantive appeal, he 
asserted that he wished to have a Board hearing in 
Washington, DC.  He later clarified that he wished to have 
a videoconference hearing before a member of the Board.  

Hence, this case is REMANDED to the RO for the following 
action:

The RO should schedule the veteran for 
a videoconference hearing before a 
Board member.  

After the hearing has been held, the case should be 
returned directly to the Board for further consideration.  
No further action on the part of the RO is required with 
respect to the issue on appeal.  The RO need not 
readjudicate the claim, and a Supplemental Statement of 
the Case need not be issued. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




